DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed January 21, 2022.
Claims 29, 36, and 43 have been amended.  Claims 29-48 have been examined and are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 29-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0325918 to Sherwood et al. (hereinafter “Sherwood”) and further in view of US Pub. No. 2014/0165208 to Chevallier-Mames et al. (hereinafter “Chevallier”).

As to Claim 29, Sherwood discloses a system, comprising: one or more computing devices of a provider network comprising respective processors and memory to implement a random data service to: for individual clients of one or more clients of the provider network: 
receive, by the provider network [from a user of the client via an interface of the random data service], one or more indications from the [user] of the same client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers of the random data (Paragraph [0056] of Sherwood discloses systems are operable to identify whether data having a high entropy level or a low entropy level is required.  Paragraph [0055] of Sherwood discloses a system and method for balancing computing resource consumption by providing plural qualities of entropy depending on requirements.  Paragraph [0005] of Sherwood discloses a single physical machine can host multiple VMs.  Paragraph [0011] of Sherwood discloses it should be understood that if several VMs power-on at once (and thus, if several associated VTPMs also boot at once), each VTPM will need to consume data from the entropy pool); 
generate random data for a consumer of the plurality of consumers using a subset of entropy sources of the provider network (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool); 
generate other random data for another consumer of the plurality of consumers using another subset of the entropy sources, wherein the subset includes at least one entropy source not included in the other subset based on the indications received from the [user] of the client of a different level of quality of the random data to be provided to the consumer than to the other consumer (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool); 
transmit the random data to the consumer (Paragraph [0055] of Sherwood discloses a system and method for balancing computing resource consumption by providing plural qualities of entropy depending on requirements.  Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable); and 
transmit the other random data to the other consumer (Paragraph [0055] of Sherwood discloses a system and method for balancing computing resource consumption by providing plural qualities of entropy depending on requirements.  Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable). 
Sherwood does not explicitly disclose from a user of the client via an interface of the random data service.
	However, Chevallier discloses this.  Paragraph [0036] of Chevallier discloses User interface module 107 may allow a user to specify or configure levels of randomness.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the randomness system as disclosed by Sherwood, with a user interface to select randomness as disclosed by Chevallier.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Sherwood and Chevallier are directed toward randomness systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 30, Sherwood-Chevallier discloses the system as recited in claim 29, wherein to receive one or more indications from the client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers, the one or more computing devices implement the random data service to: receive an indication that a type of consumer application is to be provided a different level of quality for random data than at least one other type of consumer application (Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 31, Sherwood-Chevallier discloses the system as recited in claim 29, wherein to receive one or more indications from the client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers, the one or more computing devices implement the random data service to: receive an indication that the consumer is to be provided a different level of quality for random data than the other consumer (Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 32, Sherwood-Chevallier discloses the system as recited in claim 29, wherein the one or more computing devices implement the random data service to: 
receive, by the provider network, an indication from the client of one or more security protocols for transmission of random data, wherein the one or more security protocols comprise a security protocol for transmission of random data to trusted consumers at one or more devices within the provider network; and transmit the random data to the consumer in accordance with the security protocol for trusted consumers within the provider network (Paragraph [0044] of Sherwood discloses if the entropy manager (320) intercepts a message comprising message content; e.g., "Continue self test" or "Get capabilities", metadata associated with such message content indicates that secure operations are not started as such messages are typically associated with self-testing. For example, during self-test, even if a key is required to be generated, a generated key is discarded once self-test has completed, that is, the key is not used for secure operations.  Paragraph [0045] of Sherwood discloses the entropy manager (320) sets (step 525) or maintains the entropy security status (330) at a level where high entropy is not required. With reference to FIG. 4, the entropy manager (320) is operable, in response to a weak state, to obtain data from the high frequency clock (325) and returns the data to the cryptographic support software (315)). 

As to Claim 33, Sherwood-Chevallier discloses the system as recited in claim 32, wherein the one or more security protocols comprise another security protocol for transmission of random data to untrusted consumers at one or more devices external to the provider network, and wherein the one or more computing devices implement the random data service to: transmit the other random data to the other consumer in accordance with the security protocol for untrusted consumers external to the provider network (Paragraph [0046] of Sherwood discloses a message may indicate the generation of an RSA key and the transmission of a public part of the key to an external user. In such a case, the entropy manager (320) sets (step 515) or maintains the entropy security status (330) at a level where high entropy is required--this level is termed a "strong state" herein. With reference to FIG. 4, the entropy manager (320) is operable, in response to a strong state, to obtain data from the entropy pool and returns the data to the cryptographic support software (315)). 

As to Claim 34, Sherwood-Chevallier discloses the system as recited in claim 29, wherein the one or more computing devices implement the random data service to: receive, by the provider network, an indication from the client that random data is to be transmitted to one or more of the consumers in the absence of explicit data requests from the one or more consumers (Table 1 of Sherwood discloses if the VM sends no message the entropy level is low.  If the VM sends a message but the message does not indicate need for secure operations the entropy level is low.  If the VM sends a message and the message does indicate need for secure operations the entropy level is high.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool.  Thus, even when no messages are sent, random data is provided). 

As to Claim 35, Sherwood-Chevallier discloses the system as recited in claim 29, wherein the one or more computing devices implement the random data service to: receive, by the provider network, an indication from the client that random data is to be transmitted to one or more of the consumers in response to a data request from the one or more consumers (Table 1 of Sherwood discloses if the VM sends no message the entropy level is low.  If the VM sends a message but the message does not indicate need for secure operations the entropy level is low.  If the VM sends a message and the message does indicate need for secure operations the entropy level is high.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool.  Thus, even when messages are sent, random data is provided). 

As to Claim 36, Sherwood discloses a method, comprising: performing, by one or more computing devices of a provider network: for individual clients of one or more clients of the provider network: 
receiving, by the provider network [from a user of the client via an interface of the random data service], one or more indications from the [user] of the same client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers of the random data (Paragraph [0056] of Sherwood discloses systems are operable to identify whether data having a high entropy level or a low entropy level is required.  Paragraph [0055] of Sherwood discloses a system and method for balancing computing resource consumption by providing plural qualities of entropy depending on requirements.  Paragraph [0005] of Sherwood discloses a single physical machine can host multiple VMs.  Paragraph [0011] of Sherwood discloses it should be understood that if several VMs power-on at once (and thus, if several associated VTPMs also boot at once), each VTPM will need to consume data from the entropy pool); 
generating random data for a consumer of the plurality of consumers using a subset of entropy sources of the provider network (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool); 
generating other random data for another consumer of the plurality of consumers using another subset of the entropy sources, wherein the subset includes at least one entropy source not included in the other subset based on the indications received from the [user] of the client of a different level of quality of the random data to be provided to the consumer than to the other consumer (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool); 
transmitting the random data to the consumer (Paragraph [0055] of Sherwood discloses a system and method for balancing computing resource consumption by providing plural qualities of entropy depending on requirements.  Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable); and 
transmitting the other random data to the other consumer (Paragraph [0055] of Sherwood discloses a system and method for balancing computing resource consumption by providing plural qualities of entropy depending on requirements.  Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable). 
Sherwood does not explicitly disclose from a user of the client via an interface of the random data service.
	However, Chevallier discloses this.  Paragraph [0036] of Chevallier discloses User interface module 107 may allow a user to specify or configure levels of randomness.
	Examiner recites the same rationale to combine used for claim 29.

As to Claim 37, Sherwood-Chevallier discloses the method as recited in claim 36, wherein receiving one or more indications from the client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers comprises: receiving an indication that a type of consumer application is to be provided a different level of quality for random data than at least one other type of consumer application (Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 38, Sherwood-Chevallier discloses the method as recited in claim 36, wherein receiving one or more indications from the client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers comprises: receiving an indication that the consumer is to be provided a different level of quality for random data than the other consumer (Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 39, Sherwood-Chevallier discloses the method as recited in claim 36, further comprising: receiving, by the provider network, an indication from the client of one or more security protocols for transmission of random data, wherein the one or more security protocols comprise a security protocol for transmission of random data to trusted consumers at one or more devices within the provider network; and transmitting the random data to the consumer in accordance with the security protocol for trusted consumers within the provider network (Paragraph [0044] of Sherwood discloses if the entropy manager (320) intercepts a message comprising message content; e.g., "Continue self test" or "Get capabilities", metadata associated with such message content indicates that secure operations are not started as such messages are typically associated with self-testing. For example, during self-test, even if a key is required to be generated, a generated key is discarded once self-test has completed, that is, the key is not used for secure operations.  Paragraph [0045] of Sherwood discloses the entropy manager (320) sets (step 525) or maintains the entropy security status (330) at a level where high entropy is not required. With reference to FIG. 4, the entropy manager (320) is operable, in response to a weak state, to obtain data from the high frequency clock (325) and returns the data to the cryptographic support software (315)). 

As to Claim 40, Sherwood-Chevallier discloses the method as recited in claim 39, wherein the one or more security protocols comprise another security protocol for transmission of random data to untrusted consumers at one or more devices external to the provider network, and further comprising: transmitting the other random data to the other consumer in accordance with the security protocol for untrusted consumers external to the provider network (Paragraph [0046] of Sherwood discloses a message may indicate the generation of an RSA key and the transmission of a public part of the key to an external user. In such a case, the entropy manager (320) sets (step 515) or maintains the entropy security status (330) at a level where high entropy is required--this level is termed a "strong state" herein. With reference to FIG. 4, the entropy manager (320) is operable, in response to a strong state, to obtain data from the entropy pool and returns the data to the cryptographic support software (315)). 

As to Claim 41, Sherwood-Chevallier discloses the method as recited in claim 36, further comprising: receiving, by the provider network, an indication from the client of a size of random data to be transmitted to one or more of the consumers (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 42, Sherwood-Chevallier discloses the method as recited in claim 36, further comprising: receiving, by the provider network, an indication from the client of a rate at which random data is to be transmitted to one or more of the consumers (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 43, Sherwood discloses a non-transitory computer-readable storage medium storing program instructions that, when executed by one or more computing devices for a random data service of a provider network, cause the one or more computing devices to implement: for individual clients of one or more clients of the provider network: 
receiving, by the provider network [from a user of the client via an interface of the random data service], one or more indications from the [user] of the same client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers of the random data (Paragraph [0056] of Sherwood discloses systems are operable to identify whether data having a high entropy level or a low entropy level is required.  Paragraph [0055] of Sherwood discloses a system and method for balancing computing resource consumption by providing plural qualities of entropy depending on requirements.  Paragraph [0005] of Sherwood discloses a single physical machine can host multiple VMs.  Paragraph [0011] of Sherwood discloses it should be understood that if several VMs power-on at once (and thus, if several associated VTPMs also boot at once), each VTPM will need to consume data from the entropy pool); 
generating random data for a consumer of the plurality of consumers using a subset of entropy sources of the provider network (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool); 
generating other random data for another consumer of the plurality of consumers using another subset of the entropy sources, wherein the subset includes at least one entropy source not included in the other subset based on the indications received from the [user] of the client of a different level of quality of the random data to be provided to the consumer than to the other consumer (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool); 
transmitting the random data to the consumer (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool); and 
transmitting the other random data to the other consumer (Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 
	Sherwood does not explicitly disclose from a user of the client via an interface of the random data service.
	However, Chevallier discloses this.  Paragraph [0036] of Chevallier discloses User interface module 107 may allow a user to specify or configure levels of randomness.
	Examiner recites the same rationale to combine used for claim 29.

As to Claim 44, Sherwood-Chevallier discloses the computer-readable storage medium as recited in claim 43, wherein to receive one or more indications from the client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers, the program instructions cause the one or more computing devices to implement: receiving an indication that a type of consumer application is to be provided a different level of quality for random data than at least one other type of consumer application (Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 45, Sherwood-Chevallier discloses the computer-readable storage medium as recited in claim 43, wherein to receive one or more indications from the client that different levels of quality for random data are to be provided to different consumers of a plurality of consumers, the program instructions cause the one or more computing devices to implement: receiving an indication that the consumer is to be provided a different level of quality for random data than the other consumer (Paragraph [0054] of Sherwood discloses if several VTPMs are booted at the same time, each VTPM will enter the weak state at approximately the same time. However, the time taken for a VTPM to enter a strong state (that is, the point where a VM begins to use the VTPM in a secure manner) can be variable.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool). 

As to Claim 46, Sherwood-Chevallier discloses the computer-readable storage medium as recited in claim 43, wherein the program instructions cause the one or more computing devices to implement: receiving, by the provider network, an indication from the client of one or more security protocols for transmission of random data, wherein the one or more security protocols comprise a security protocol for transmission of random data to trusted consumers at one or more devices within the provider network; and transmitting the random data to the consumer in accordance with the security protocol for trusted consumers within the provider network (Paragraph [0044] of Sherwood discloses if the entropy manager (320) intercepts a message comprising message content; e.g., "Continue self test" or "Get capabilities", metadata associated with such message content indicates that secure operations are not started as such messages are typically associated with self-testing. For example, during self-test, even if a key is required to be generated, a generated key is discarded once self-test has completed, that is, the key is not used for secure operations.  Paragraph [0045] of Sherwood discloses the entropy manager (320) sets (step 525) or maintains the entropy security status (330) at a level where high entropy is not required. With reference to FIG. 4, the entropy manager (320) is operable, in response to a weak state, to obtain data from the high frequency clock (325) and returns the data to the cryptographic support software (315)). 

As to Claim 47, Sherwood-Chevallier discloses the computer-readable storage medium as recited in claim 46, wherein the one or more security protocols comprise another security protocol for transmission of random data to untrusted consumers at one or more devices external to the provider network, and wherein the program instructions cause the one or more computing devices to implement: transmitting the other random data to the other consumer in accordance with the security protocol for untrusted consumers external to the provider network (Paragraph [0046] of Sherwood discloses a message may indicate the generation of an RSA key and the transmission of a public part of the key to an external user. In such a case, the entropy manager (320) sets (step 515) or maintains the entropy security status (330) at a level where high entropy is required--this level is termed a "strong state" herein. With reference to FIG. 4, the entropy manager (320) is operable, in response to a strong state, to obtain data from the entropy pool and returns the data to the cryptographic support software (315)). 

As to Claim 48, Sherwood-Chevallier discloses the computer-readable storage medium as recited in claim 43, wherein the program instructions cause the one or more computing devices to implement: receiving, by the provider network, an indication from the client that random data is to be transmitted to one or more of the consumers in the absence of explicit data requests from the one or more consumers, or receiving, by the provider network, an indication from the client that random data is to be transmitted to one or more of the consumers in response to a data request from the one or more consumers (Table 1 of Sherwood discloses if the VM sends no message the entropy level is low.  If the VM sends a message but the message does not indicate need for secure operations the entropy level is low.  If the VM sends a message and the message does indicate need for secure operations the entropy level is high.  Paragraph [0053] of Sherwood discloses a low level of entropy can require that the entropy manager (320) reads four bytes of data from the high frequency clock (325); a medium level of entropy can require that the entropy manager (320) reads two bytes of data from the high frequency clock (325) and two bytes of data from the entropy pool; and a high level of entropy can require that the entropy manager (320) reads four bytes of data from the entropy pool.  Thus, when messages are sent and when they are not sent, random data is provided).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456